

117 HR 1706 IH: Emergency Homelessness Assistance Act of 2021
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1706IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Ms. Pressley (for herself, Ms. Waters, Ms. Tlaib, Mr. Neguse, and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide emergency homelessness assistance to respond to the COVID-19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Emergency Homelessness Assistance Act of 2021.2.Homelessness assistance and supportive services program(a)AppropriationIn addition to amounts otherwise made available, out of any money in the Treasury not otherwise appropriated, there are appropriated for fiscal year 2021, $5,000,000,000, as authorized under title II of the Cranston-Gonzalez National Affordable Housing Act, as amended (42 U.S.C. 12721 et seq.), to remain available until September 30, 2025, except that amounts authorized under subsection (d)(3) shall remain available until September 30, 2029, for the following activities to primarily benefit qualifying individuals or families:(1)Tenant-based rental assistance.(2)The development and support of affordable housing pursuant to section 212(a) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12742(a)) (“the Act” herein).(3)Supportive services to qualifying individuals or families not already receiving such supportive services, including—(A)activities listed in section 401(29) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(29));(B)housing counseling; and(C)homeless prevention services.(4)The acquisition and development of non-congregate shelter units, all or a portion of which may—(A)be converted to permanent affordable housing;(B)be used as emergency shelter under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371–11378);(C)be converted to permanent housing under subtitle C of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11381–11389); or(D)remain as non-congregate shelter units.(b)Qualifying individuals or families definedFor the purposes of this section, qualifying individuals or families are those who are—(1)homeless, as defined in section 103(a) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11302(a));(2)at-risk of homelessness, as defined in section 401(1) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360(1));(3)fleeing, or attempting to flee, domestic violence, dating violence, sexual assault, stalking, or human trafficking;(4)in other populations where providing supportive services or assistance under section 212(a) of the Act (42 U.S.C. 12742(a)) would prevent the family’s homelessness or would serve those with the greatest risk of housing instability; or(5)veterans and families that include a veteran family member that meet one of the preceding criteria.(c)Terms and conditions(1)Funding restrictionsThe cost limits in section 212(e) (42 U.S.C. 12742(e)), the commitment requirements in section 218(g) (42 U.S.C. 12749(g)), the matching requirements in section 220 (42 U.S.C. 12750), and the set-aside for housing developed, sponsored, or owned by community housing development organizations required in section 231 of the Act (42 U.S.C. 12771) shall not apply for amounts made available in this section.(2)Administrative costsNotwithstanding sections 212(c) and (d)(1) of the Act (42 U.S.C. 12742(c) and (d)(1)), of the funds made available in this section for carrying out activities authorized in this section, a grantee may use up to fifteen percent of its allocation for administrative and planning costs.(3)Operating expensesNotwithstanding sections 212(a) and (g) of the Act (42 U.S.C. 12742(a) and (g)), a grantee may use up to an additional five percent of its allocation for the payment of operating expenses of community housing development organizations and nonprofit organizations carrying out activities authorized under this section, but only if—(A)such funds are used to develop the capacity of the community housing development organization or nonprofit organization in the jurisdiction or insular area to carry out activities authorized under this section; and(B)the community housing development organization or nonprofit organization complies with the limitation on assistance in section 234(b) of the Act (42 U.S.C. 12774(b)).(d)Allocation(1)Formula assistanceExcept as provided in paragraphs (2) and (3), amounts made available under this section shall be allocated pursuant to section 217 of the Act (42 U.S.C. 12746) to grantees that received allocations pursuant to that same formula in fiscal year 2021, and such allocations shall be made within 30 days of enactment of this Act.(2)Technical assistanceUp to $25,000,000 of the amounts made available under this section shall be used, without competition, to make new awards or increase prior awards to existing technical assistance providers to provide an immediate increase in capacity building and technical assistance available to any grantees implementing activities or projects consistent with this section.(3)Other costsUp to $50,000,000 of the amounts made available under this section shall be used for the administrative costs to oversee and administer implementation of this section and the HOME program generally, including information technology, financial reporting, and other costs.(4)WaiversAny provision of any statute or regulation used to administer the amounts made available under this section (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment), may be waived upon a finding that any such waivers or alternative requirements are necessary to expedite or facilitate the use of amounts made available in this section.